DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 8/2/2021 has been received and entered.
Claims 4-6 have been cancelled, and claim 14 is withdrawn from further consideration.
Claims 1-3, 7-14 are pending.
Currently, claims 1-3, 7-13 are under examination. 
The rejections on claims 1-3, 7-11 under 35 USC 101, judicial exception are withdrawn. Claims 12-13 direct to eligible subject matter under 35 USC 101 because incorporating the positive treatment feature.

With regard to claim 1 and 10, the incorporating an integrated magneto-electrochemical sensor (iMES) adding more weight in the claim and integrating the claim to a practical application (under Step 2A prong 2 Judicial Exception analysis). The iMES was first published by Jeong et al. (ACS Nano 2016 10(2), total 16 pages) followed by issuing US11125745 (by Lee et al.).  iMES was used to detect analytes, i.e. CD63 proteins from exosome (separated from blood samples). In the later US 11125745 (by Lee), Lee disclosed using sandwich assay, i.e. a first antibody specific for a protein and the other labeled antibody for the first antibody (See Figure 2).



    PNG
    media_image1.png
    299
    766
    media_image1.png
    Greyscale


The analyte is 204, first antibody 210, and the second labeled antibody is the 244 (242 label)(Principle of iMES, see claim 1). 



As to step 2B of Judicial Exception analysis, the so-called iMES in analyzing the arachidonic acid (AA) and its metabolites by specifically labeling the AA, is NOT a conventional, common routine scientific activity. 

6.	The rejections on Claim 1-4 and 10-11 under 35 U.S.C. 103 as being unpatentable over Kyle et al. (US 20050027004), Tokuda et al. (J. Oleo Science 2014 63:219-227) in view of Combrinck et al. (J. Neuro. Neurosurg. Psychiatry  2006 77:85-88), Hartmann et al. (J. Alzheimer’s Disease 2014 41:715-717), Golz et al. (US 20070105104), Collino et al. (US 20150010673; cited in the previous office action)  and Dunn et al. (J. Alzheimers Dis.  2015 43:893-903) are withdrawn because none of the above references used integrated magneto-electrochemical sensor (iMES). 

7.	 A new ground of rejection is also set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

With regard to claim 1, it is confusing concerning the target arachidonic acid (AA) metabolite. At line 4-5, the binding between the AA metabolites are selected from Table 1 listed in the claim. However, at the end (last second line), the target is positively recited as Arachidonic acid only, “wherein the one or more AA metabolites is Arachidonic acid” (one of the Markush species listed in the Table 1). It is also noted that arachidonic acid is the only example from the specification (See examples) using iMES.  For the prior art purpose, the instant claim is considered using a material specifically only binds to one AA metabolite, namely arachidonic acid, and interact with another arachidonic acid conjugated with label enzyme as shown in Figure 5 (also see section 0074).

Similarly claims 10, 12 and 13 suffer from the same problem as discussed above. 

Claim Rejections - 35 USC § 112
					Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 

The purpose of the written description requirement is to ensure thatthe inventor had possession, as of the filing date of the application relied on,of the specific subject matter later claimed by the inventor. Vas-Cath Inc. v.Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). The inventor candemonstrate possession by such descriptive means as words, structures,figures, diagrams, formulas, etc., that fully set forth the claimed invention. 
An inventor needs to show that the inventor was "in possession" of theinvention by describing the invention, with all its claimed limitations, notthat which makes it obvious. Lockwood v. American Airlines, Inc., 
107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Requiring possession of the invention, andnot that which makes it obvious, ensures that the claimed invention does notoverreach the scope of the inventor's contribution to the field as described inthe patent specification. Reifftn v. Microsoft Corp., 214 F.3d 1342, 1345(Fed. Cir. 2000). Depending on the facts of the case, description of achemical genus can require something more than the description of a singlespecies but less than all species encompassed by the claimed genus. Cf.,Regent of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir.1997). 
The issue here is the binding material for AA or AA metabolites. Independent claims 1, 10, 12 and 12 all recite “contacting a sample separated from the subject with one or more material specifically binding to one or more AA metabolites” (emphasis added). The so-called binding material, as shown in section 0028 (also claim 3), is a genus and may include primer, a probe, a 
nucleotide, an antibody or an antigen-binding fragment thereof, a ligand, a 


However, applicants only show ONE example, i.e. antibody specific for arachidonic acid, in example 2 (See section 0076-0084)(emphasis added).
It is also noted that a feature of conjugating one or more of AA metabolites with enzyme is also recited in the above claims 1, 10, 12-13. This feature is for the immuno-competition assay under iMES (integrated magneto-electrochemical sensor)(See below Figure 5 and section 0074). 

    PNG
    media_image2.png
    279
    580
    media_image2.png
    Greyscale

Applicants points out the difficulty for a pair of conjugates to the AA metabolites (See section 0074, second line above).  Thus far applicants have not pointed to any disclosure of any structural features common to members of the genus in regard to being able to function to perform the assay, particularly any agonist, primer, receptor, or ligand pair to any AA metabolites (one for binding, the other for conjugating an enzyme) with predicable expectation of success. University of California v. Eli Lilly., 119 F.3d 1559, 43 USPQ2d 1398, the court held that a ‘representative number” of species is required possession of the genus - “structural features common to the members of the genus, which features constitute a substantial portion of the genus.” Enzo Biochem, Inc. V. Gen-Probe Inc, 1567, 43 USPQ2d at 1405, the court adopted the standard that “the written description requirement can be met by ‘show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “  Thus, one antibody in this case does not justify in possession of the whole genus. 
Allowable Subject Matter

5.	The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention, applying iMES for detecting AA metabolites by AA specific antibody with enzyme conjugated AA in a competition assay. The closest prior art is the Lee’s reference where Lee taught using iMES to measure CD63 protein by sandwich assay (see above illustration; Figure 2) which is distinct from the instant invention in (1) protein, but not AA metabolite is measured; (2) no conjugating to AA metabolite for detection. One ordinary skill in the art needs to conduct actual experiment to ensure the feasibility and success. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 

6.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641